Citation Nr: 1142272	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for bilateral defective hearing.  

3.  Entitlement to service connection for a left leg disorder to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1970 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In a March 2011 letter, the Veteran indicated that he had been granted disability from the Social Security Administration (SSA).  While he submitted some case development work sheets from this grant, the complete medical and legal documents pertaining to his application and grant of benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Additionally, the Veteran was examined by VA in June 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As to the examination involving his hearing loss, the Veteran has contended that he was exposed to acoustic trauma from printing presses during service without ear protection.  His MOS was duplicating machine operator.  Thus exposure to acoustic trauma is conceded.  The examiner diagnosed bilateral hearing loss.  He opined that the hearing loss was not related to service.  He reported that the variation between admission and discharge audiograms was not characteristic of noise exposure since it did not exceed normal values and involved low frequencies.  In this regard, the Board notes that in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  Thus the opinion as offered is inadequate.  The examiner should be requested to provide an addendum to his opinion. 

As to the issue regarding a skin disorder, the Veteran has claimed service connection based on exposure to Agent Orange.  The Veteran served in Vietnam and exposure to Agent Orange is presumed.  He was treated in service for a history of impetigo.  When he was examined for the skin disorder, the examiner stated that the current disorder was not related to the history of impetigo in service; however, he did not address if the currently diagnosed skin disorder is related to exposure to Agent Orange.  Thus an addendum to the opinion should be obtained. 

As to the issue regarding a left leg disorder, the Veteran has been diagnosed with left lower extremity peripheral neuropathy.  Exposure to herbicides is conceded.  He has not been examined to determine the etiology of the diagnosed left leg disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  




Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

2.  Schedule the Veteran for a VA neurology examination to determine the nature and etiology of this left leg disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner is requested to discuss the etiology of the disorder and offer an opinion with complete rationale as to whether it is at least as likely as not that the currently diagnosed disorder is related to service to include exposure to Agent Orange.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Refer the file to the VA hearing loss examiner of June 2008 for an addendum opinion.  If that examiner is not available, refer the file to an appropriate clinician for review and to offer the opinion.  The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed hearing loss is related to the Veteran's service wherein he was exposed to the noise from printing machines.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner should not only state the evidence relied upon in rendering his decision, but should also provide a detailed and comprehensible rationale for the basis of his opinion.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

4.  Refer the file to the VA skin examiner of June 2008 for an addendum opinion.  If that examiner is not available, refer the file to an appropriate clinician for review and to offer the opinion.  The examiner should discuss the etiology of the disorder and indicate whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed skin disorder is related to service to include exposure to Agent Orange.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


